Title: From George Washington to Vice Admiral d’Estaing, 22 October 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir,
            Head Quarters Fredericksburgh October 22d 1778
          
          Since I had the honor of writing to Your Excellency yesterday—I have received some further accounts, which you will be pleased to find inclosed. They confirm the sailing of the British fleet, which lay at the Hook. I confide most in the account from Lord Stirling, with respect to their number. You will observe it is said they sailed Eastward; but Your Excellency will be sensible, that nothing particular can be inferred from this circumstance, as the wind with which they went out, naturally gave them that course, ’till they had cleared the land, whatever might be their ultimate destination. Though, I am still of opinion, it is most probable this detachment is designed for the West-Indies; yet my unwillingness to leave any thing to chance, that depends upon me, 
            
            
            
            in which the interest of the common cause is essentially concerned, has determined me to order three additional brigades, to begin their march tomorrow morning towards Connecticut River.
          I take pleasure in every occasion of assuring Your Excellency of the respect and attachment, with which, I have the honor to be Your Excellency’s Most Obedient servant
          
            Go: Washington
          
        